Lawton, J.
(dissenting). I must dissent in part. Defendant was improperly convicted of two counts of burglary when there was but one illegal entry (see, People v Martinez, 126 AD2d 942, lv denied 69 NY2d 952; People v McCray, 61 AD2d 860; People v Perrin, 56 AD2d 957, 958). Although this issue was not preserved, in my opinion this court should exercise its discretion in the interest of justice (CPL 470.15 [6]) and dismiss one of the burglary counts to correct this fundamental constitutional error. No person should be convicted twice for the same crime (see, People v Santiago, 51 AD2d 1, 8, n 5). (Appeal from judgment of Erie County Court, D’Amico, J.— burglary, first degree.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.